Oo COND A BR WD NY &

NY NY BY NY NY LY VY KN Oe ee es ie ee ese eae oe
oN Der FPF WYN SKS DO DO IW HDR vA BP WH PPO KO

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR17-5325RAJ
Plaintiff ORDER FOR RESTITUTION
Vv.
CHARLLETTE M. MILLER,

Defendant.

 

On February 21, 2020, this Court entered an Order terminating Defendant’s
participation in the Drug Reentry Alternative Model (DREAM) program, granting
Defendant’s request to withdraw her previously entered guilty pleas, and granting the
government’s request to dismiss with prejudice the criminal charges filed in this case.

In addition, the Court having reviewed the parties’ Stipulation for Order
Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement filed on
February 21, 2020, hereby accepts the Stipulation as drafted and orders:

1. The restitution amount of $7,374.99, less any amounts paid, shall be due
and payable immediately;

2. The Defendant shall continue making restitution payments through the
clerk of the court in an amount of no less than $25 per month, with the minimum

payment subject to revision by order of the Court depending upon the Defendant’s

ORDER FOR RESTITUTION UNITED STATES ATTORNEY

MILLER/CR17-5325RAJ - 1 700 STEWART STREET, SUITE
5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo FF AYD DH FP W PO &

NY NY NY BY DH DH DD NR ey ia ea ea a
oOo SN HD OM FBP WY HO KF OD OBO DT DHA BR WH PB KF |]

 

 

financial circumstances, until the restitution obligation is satisfied. Payments will be
made to the United States District Court, Western District of Washington, referencing
case No. CR17-5325RAJ, and deliver such payments either personally or by First Class
Mail to:

United States District Court, Western District of Washington
Attn: Financial Clerk — Lobby Level
700 Stewart Street
Seattle, Washington 98101
The identified victim entitled to restitution is Wells Fargo Bank, NA. Payments shall be

disbursed to:

Wells Fargo Bank, NA
Fraud Investigations

PO Box 912038

Denver, CO 80921-2038

Attn: FCI-2016101001059

3, Compliance with this obligation shall be enforced as follows:

Gi) | Defendant shall report all restitution payments, specifying the amounts paid
and providing proof of payment, in writing to United States Probation, U.S.
Probation Office — Western District of Washington, 700 Stewart Street,
Suite 11101, Seattle, Washington 98101, and the U.S. Attorney’s Office,
Attn: DREAM Executive Review Team, 700 Stewart Street, Suite 5220,
Seattle, Washington 98101, on a quarterly basis, that is, within one week
following expiration of each 90 day period after dismissal of criminal
charges;

(ii) | Defendant shall report employment and wage information, specifying
employer name, address and phone number, and wage/salary amount, in
writing to United States Probation and the U.S. Attorney’s Office, within

one week after employment commences;

ORDER FOR RESTITUTION UNITED STATES ATTORNEY

MILLER/CR17-5325RAJ - 2 700 ial rt amass SUITE

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo ND NW FF WD YN

NY NY KY DY WH WN NY YN NO Re eRe Re ee Se ee ee oe OL
oOo HNN NFP WwW NY |}§ DBD Oo COB ND DA WN BW HBO FR OC

 

 

 

(iii) | Defendant shall report change of residential address and phone numbers in
writing to United States Probation and the U.S. Attorney’s Office within
one week of a change;

(iv) Inthe event the U.S. Attorney’s Office believes Defendant has defaulted on
her restitution obligation, it shall first advise her in writing and provide an
opportunity to cure the default or submit a written explanation to the U.S.
Attorney’s Office within one week of receiving the default notice;

(v) If, after reviewing defendant’s response, the U.S. Attorney’s Office
continues to believe Defendant has defaulted on her restitution obligation, it
shall file with the court an ex parte application seeking an order to show
cause why Defendant should not be held in contempt for failing to comply
with the Court’s order regarding restitution.

4. This Court shall retain jurisdiction over this matter for purpose of enforcing

this Order.

IT IS SO ORDERED.

DATED thised WT day of February 2020. Q.

The Honorable Richard A nes
United States District tar
Western District of Washington
DREAM Judicial Officer
Submitted by:
/s/ James D. Oesterle
JAMES D. OESTERLE
Assistant United States Attorney
700 Stewart St., Suite 5220
Seattle, Washington 98101
ORDER FOR RESTITUTION UNITED STATES ATTORNEY
MILLER/CR17-5325RAJ - 3 700 ED a

SEATTLE, WASHINGTON 98101
(206) 553-7970
